DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 11/2/2022. 
Claims 1 and 8 have been amended, claims 2-7 and 9 have been cancelled and claims 10-15 have been added new.
Claims 1, 8, and 10-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of PCT/JP2019/017877 filed on 4/26/2019 and claims further priority on foreign application JP2018-156869 filed 8/24/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendments
The previously pending 35 USC 112f interpretation is withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 102 rejection is withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 8, and 10-15, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 8 and 13-15 are directed toward a process and claims 1 and 10-12 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an automated survey management apparatus for generating and managing a survey to improve a target organization, comprising: a non-transitory computer readable medium including: a reference parameter storage in which one or more parameters for generating the survey  are stored, the one or more parameters being set for each of organization skill information regarding an ability to implement a plan for an organization, business change information regarding a change in an environment of business that is done by an organization, company control information regarding control in an organization, and information transfer information regarding how information is transferred in an organization; and an organization parameter storage in which one or more  parameters are to be stored; and a program and a processor, wherein the program, when executed by the processor, causes the processor to perform: providing, on a screen, preliminary questionnaires regarding a level corresponding to each of the organization skill information, the business change information, the company control information, and the information transfer information; accepting responses to the preliminary questionnaires including the level, in association with an organization identifier for identifying the target organization; acquiring  one or more parameters respectively corresponding to the level, from the reference parameter storage, and storing the one or more parameters in association with the organization identifier, in the organization parameter storage; and upon accepting a command to generate the survey for the target organization, acquiring the  organization identifier contained in the command; acquiring  one or more parameters paired with the organization identifier, from the organization parameter storage; and generating the survey  using the one or more parameters acquired the survey includes survey items, at least one survey item of the survey item includes a questionnaire requisitioning a satisfaction level and a questionnaire requisitioning an expectation level, and the executed program further causes the processor to perform: receiving responses to the survey items, wherein a response to the at least one survey items includes a response to the questionnaire requisitioning the satisfaction level and a response to the questionnaire requisitioning the expectation level; leaning multiple sets of the satisfaction level and the expectation level for each of the survey items through machine learning to obtain leaning information; obtaining an item score by the machine learning using the learning information and the responses received; and outputting the item score (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are gathering data regarding an identified organization, gathering data about the identified organization including skill information, change information, control information, and transfer information, and determining a way that the organization can be improved by implementing a preliminary survey for transmitting the additional survey and having human users input responses to the survey questions, which is managing relationships and interactions between people for the commercial purpose of improving an organization. The Applicant’s claimed limitations are merely collecting data regarding an organization and making determinations regarding improvements based on the collected data through surveys, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are gathering data regarding an identified organization, gathering data about the identified organization including skill information, change information, control information, and transfer information, and determining a way that the organization can be improved all using surveys that human users respond too, which can all be done in the human mind using pen and paper. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an automated survey management apparatus, comprising: a non-transitory computer readable medium including: a reference parameter storage in which one or more parameters for generating the survey  are stored; and an organization parameter storage in which one or more  parameters are to be stored; and a program and a processor, wherein the program, when executed by the processor, causes the processor to perform: providing, on a screen, preliminary questionnaires; acquiring  one or more parameters, from the reference parameter storage, and storing the one or more parameters, in the organization parameter storage; from the organization parameter storage; and the executed program further causes the processor to perform: receiving responses to the survey items, through machine learning to obtain leaning information;  and outputting the item score” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an automated survey management apparatus, comprising: a non-transitory computer readable medium including: a reference parameter storage; an organization parameter storage; a program and a processor, wherein the program, when executed by the processor, causes the processor to perform; machine learning; screen” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 10-15 further narrow the abstract idea and dependent claims 10-15 additionally recite “obtaining information with respect to a previously performed survey; obtaining time information; outputting the overall score” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “an automated survey management apparatus, comprising: a non-transitory computer readable medium including: a reference parameter storage; an organization parameter storage; a program and a processor, wherein the program, when executed by the processor, causes the processor to perform; machine learning; screen” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8 and 13-15; and System claims 1 and 10-12 recite an automated survey management apparatus, comprising: a non-transitory computer readable medium including: a reference parameter storage; an organization parameter storage; a program and a processor, wherein the program, when executed by the processor, causes the processor to perform; machine learning; screen; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0244-0246, 0248, and 0250 and Figures 1-3 and 19-20. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an automated survey management apparatus, comprising: a non-transitory computer readable medium including: a reference parameter storage in which one or more parameters for generating the survey  are stored; and an organization parameter storage in which one or more  parameters are to be stored; and a program and a processor, wherein the program, when executed by the processor, causes the processor to perform: providing, on a screen, preliminary questionnaires; acquiring  one or more parameters, from the reference parameter storage, and storing the one or more parameters, in the organization parameter storage; from the organization parameter storage; and the executed program further causes the processor to perform: receiving responses to the survey items, through machine learning to obtain leaning information;  and outputting the item score” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 10-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10-15 additionally recite “obtaining information with respect to a previously performed survey; obtaining time information; outputting the overall score” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1, 8, and 10-15 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 8, and 10-15 disclose a system and method for determining what survey to implement using a preliminary survey to determine specific pieces of information including satisfaction level and item scores using machine learning.
Regarding a possible 103 rejection: The closest prior art of record is:
Beaven (US 8,095,413 B1) – which discloses business management concepts using specific pieces of business data. 
Tsuji et al. (US 2008/0189225 A1) – which discloses an information processing device for calculating correlations and details regarding conflict.
King (US 10,157,357 B1) – which discloses a strategy management platform that takes input from several devices to align operational activities.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 10-15, such as determining what survey to implement using a preliminary survey to determine specific pieces of information including satisfaction level and item scores using machine learning.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an automated survey management apparatus for generating and managing a survey to improve a target organization, comprising: a non-transitory computer readable medium including: a reference parameter storage in which one or more parameters for generating the survey  are stored, the one or more parameters being set for each of organization skill information regarding an ability to implement a plan for an organization, business change information regarding a change in an environment of business that is done by an organization, company control information regarding control in an organization, and information transfer information regarding how information is transferred in an organization; and an organization parameter storage in which one or more  parameters are to be stored; and a program and a processor, wherein the program, when executed by the processor, causes the processor to perform: providing, on a screen, preliminary questionnaires regarding a level corresponding to each of the organization skill information, the business change information, the company control information, and the information transfer information; accepting responses to the preliminary questionnaires including the level, in association with an organization identifier for identifying the target organization; acquiring  one or more parameters respectively corresponding to the level, from the reference parameter storage, and storing the one or more parameters in association with the organization identifier, in the organization parameter storage; and upon accepting a command to generate the survey for the target organization, acquiring the  organization identifier contained in the command; acquiring  one or more parameters paired with the organization identifier, from the organization parameter storage; and generating the survey  using the one or more parameters acquired the survey includes survey items, at least one survey item of the survey item includes a questionnaire requisitioning a satisfaction level and a questionnaire requisitioning an expectation level, and the executed program further causes the processor to perform: receiving responses to the survey items, wherein a response to the at least one survey items includes a response to the questionnaire requisitioning the satisfaction level and a response to the questionnaire requisitioning the expectation level; leaning multiple sets of the satisfaction level and the expectation level for each of the survey items through machine learning to obtain leaning information; obtaining an item score by the machine learning using the learning information and the responses received; and outputting the item score (as required by claims 1, 8, and 10-15)”, thus rendering claims 1, 8, and 10-15 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683